Citation Nr: 0021718	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Dissatisfaction with the initial 30 percent rating assigned 
following a grant of service connection for schizophrenia, 
paranoid type.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1973 to December 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO which 
granted service connection for schizophrenia, paranoid type, 
and assigned a 30 percent rating to that disability.

The Board notes that the veteran has raised the issue of a 
total disability rating based on unemployability (TDIU).  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board therefore refers 
the issue of TDIU to the RO for adjudication.


REMAND

The veteran asserts that the severity of the veteran service-
connected schizophrenia, paranoid type is not adequately 
represented by the current 30 percent rating and has worsened 
in severity during the course of the veteran's appeal.

In this case, the veteran was granted service connection in 
December 1998 for schizophrenia, paranoid type.  A 30 percent 
evaluation was assigned to that disability based on the 
General Rating Formula for Mental Disorders in 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1999), effective from November 
9, 1993.  

The Board notes that during the course of the veteran's 
appeal, sections of the VA Schedule for Rating Disabilities 
pertaining to mental disorders were amended effective 
November 7, 1996, including Diagnostic Code 9203.  

In this case, the veteran's psychiatric disability has only 
been evaluated under the new criteria in effect from November 
6, 1996.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, in this regard, the Board points out 
that if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.

As such, the case must be remanded for the RO to determine 
whether the old or the new criteria is more favorable to the 
veteran.  In this regard, the veteran should be reexamined 
and the examiner should evaluate the veteran's service-
connected schizophrenia under both the old and the new 
regulations.  Thereafter, the RO must determine which 
criteria is more favorable to the veteran, with consideration 
given to the effective date of the change in the regulations.

The Board also points out that additional evidence was been 
received at the Board without review by the RO and without a 
waiver of such review by the veteran.  Such evidence will be 
accepted by the Board, but only if received within 90 days 
following notification to the veteran of the transfer of 
records to the Board, or if good cause for a delay is shown 
on motion of the appellant.  38 C.F.R. § 20.1304 (1996).  In 
this case, the veteran was notified by a July 15, 1999 letter 
that the case was being transferred to the Board.  Additional 
evidence was received in August 1999, before the 90-day 
period had expired.  Included in that evidence was a VA 
psychological evaluation which was not previously of record.  
Because the veteran did not waive his procedural rights in 
connection with the submission of this evidence, the case 
must be returned to the RO for review and a Supplemental 
Statement of the Case.  38 C.F.R. § 20.1304(c) (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment for the service-connected 
schizophrenia, paranoid type.  Any other 
VA treatment records of the veteran which 
are not currently in the claims file 
should also be requested.  Any records 
received should be added to the claims 
file.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected schizophrenia, paranoid 
type.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The RO should provide to the examiner a 
copy of both the old and the new rating 
criteria pertaining to the veteran's 
psychiatric disorder.  The examiner 
should first provide his/her findings in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  The examiner should comment 
upon the effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally and should render an opinion 
regarding what limitations, if any, the 
veteran's schizophrenia places upon his 
social and industrial capacity.  
Specifically, the examiner should 
indicate whether the veteran's service-
connected schizophrenia renders him 
unable to retain substantially gainful 
employment.

3.  The RO should then readjudicate the 
claim for an increased rating for the 
service-connected schizophrenia taking 
into consideration all of the evidence of 
record, including the additional evidence 
received at the Board in August 1999.  
The old and new criteria of 38 C.F.R. § 
4.132, Diagnostic Code 9203, should be 
considered and the veteran should be 
rated with consideration given to the 
effective date of this change in 
regulation, Karnas and VAOPGCPREC 3-2000.  
If the decision remains adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should set forth 
the changed criteria for psychiatric 
disorders discussed above.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


